Opinion filed August 20, 2009




                                              In The


   Eleventh Court of Appeals
                                          ____________

                                     No. 11-09-00119-CV
                                         __________

                       JAMES WILLIAM HORNSBY, Appellant

                                                 V.

     TEXAS DEPARTMENT OF CRIMINAL JUSTICE ET AL, Appellees


                           On Appeal from the 259th District Court

                                       Jones County, Texas

                                 Trial Court Cause No. 021871


                            MEMORANDUM OPINION
       James William Hornsby sued the Texas Department of Criminal Justice, Executive Director
Brad Livingston, Correctional Officer Frances Odom, and Lieutenant Santos J. Garcia, Jr. for over
$9,000 in damages resulting from the alleged seizure of his personal items. The trial court dismissed
Hornsby’s action for failure to comply with TEX . CIV . PRAC. & REM . CODE ANN . §§ 14.001-.014
(Vernon 2002). We affirm.
       On appeal, Hornsby briefs three issues. In his first issue, Hornsby argues that the trial court
abused its discretion because his claims are not frivolous. Next, he argues that the district clerk
violated his rights to access the courts. Finally, Hornsby contends that his claim is “almost entirely
identical” to the case of Minix v. Gonzales, 162 S.W.3d 635 (Tex. App.—Houston [14th Dist.] 2005,
no pet.).
        Hornsby does not address the trial court’s determination that he failed to comply with the
mandatory elements in Chapter 14. The record does not support Hornsby’s claims concerning the
actions of the clerk of the trial court. We find the Minix case to be distinguishable. In Minix, both
the trial court and the appellate court addressed the merits of the claims advanced. In the present
case, the trial court was unable to consider the merits of Hornsby’s claims. All of Hornsby’s
contentions have been considered. Each is overruled.
        The order of the trial court is affirmed.


                                                              PER CURIAM


August 20, 2009
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.




                                                    2